— Plaintiff has recovered against defendants damages arising through the sale to him of cows suffering from or exposed to shipping fever, a highly contagious bovine disease. According to the evidence given on behalf of plaintiff defendants represented the cows to be free from the disease, while in fact some of them were suffering therefrom. Other cows belonging to plaintiff contracted the disease. The judgment of $1,288.66 should be modified by deducting $120 therefrom. Judgment modified by deducting $120 therefrom, and as so modified affirmed, with costs. Hill, P. J., Crapser, Bliss and Heffeman, JJ., concur.